DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael Caridi (56,171) on September 24, 2021.
The application has been amended as follows:
 Amend Claim 1 to include the limitations of Claim 2 and cancel Claim 2.
Claim 1: A cylindrical battery comprising an electrode assembly including a positive electrode plate and a negative electrode plate wound together via a separator, an electrolytic solution, a bottomed cylindrical exterior case accommodating the electrode assembly and the electrolytic solution, and a sealing unit fixed by crimping of an open end portion of the exterior case via a gasket, wherein 
the sealing unit comprises a valve member which has an annular protrudent portion projecting toward the inside of the battery, an insulating plate which is fitted within the inner periphery of the protrudent portion and which has an outer peripheral skirt portion, and a 
the metal plate has a first surface portion on a side thereof adjacent to the valve member and a second surface portion on a side thereof opposite from the valve member, and a tip of the protrudent portion is located at a level which does not reach the level of the second surface portion of the metal plate in the direction of thickness of the sealing unit, and
wherein the tip of the protrudent portion is located at a level which is the same as or does not reach the level of the first surface portion of the metal plate in the direction of thickness of the sealing unit.
Allowable Subject Matter
Claims 1 and 3-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 1 is directed to a cylindrical battery comprising an electrode assembly including a positive electrode plate and a negative electrode plate wound together via a separator, an electrolytic solution, a bottomed cylindrical exterior case accommodating the electrode assembly and the electrolytic solution, and a sealing unit fixed by crimping of an open end portion of the exterior case via a gasket, wherein 
the sealing unit comprises a valve member which has an annular protrudent portion projecting toward the inside of the battery, an insulating plate which is fitted within the inner periphery of the protrudent portion and which has an outer peripheral skirt portion, and a metal plate which is fixed within the inner periphery of the skirt portion of the insulating plate and which is connected to a central portion of the valve member, and 

wherein the tip of the protrudent portion is located at a level which is the same as or does not reach the level of the first surface portion of the metal plate in the direction of thickness of the sealing unit.
The closest prior art is considered to be Yamato et al. (US PGPub 2015/0333313).
Regarding Claim 1, Yamato discloses in Figs. 1-2 a cylindrical battery ([0001], [0026]-[0027]) comprising an electrode assembly (16) ([0034]) including a positive electrode plate (11) ([0031]) and a negative electrode plate (13) ([0032]) wound together via a separator (15) ([0034]), an electrolytic solution ([0033]), a bottomed cylindrical exterior case (19) accommodating the electrode assembly (16) and the electrolytic solution ([0033]) ([0035], [0037]), and a sealing unit (20A) fixed by crimping of an open end portion of the exterior case (19) via a gasket (22) ([0037]), wherein 
the sealing unit (20A) comprises a valve member (24A) which has an annular protrudent portion (24C) projecting toward the inside of the battery (Fig. 1A), an insulating plate (25A) which is fitted within the inner periphery of the protrudent portion (24C) and which has an outer peripheral skirt portion ([0038], see annotated Fig. 1B provided below), and a metal plate (21) which is fixed within the inner periphery of the skirt portion of the insulating plate (25B) and which is connected to a central portion of the valve member (24A) (see annotated Fig. 1B provided below), and 



    PNG
    media_image1.png
    448
    840
    media_image1.png
    Greyscale

Yamato discloses wherein the cylindrical battery is configured such that when an impact is applied to the metal plate (21, terminal plate), a load is less likely to be applied to a welding part between the valve member (24A) and the metal plate (21), and welding detachment is less likely to occur ([0024]).
However, Yamato does not disclose wherein the tip of the protrudent portion is located at a level which is the same as or does not reach the level of the first surface portion of the metal plate in a direction of thickness of the sealing unit.

	Furthermore, the instant specification discloses that when the tip of the protrudent portion is located at a level which is the same as or does not reach the level of the first surface portion of the metal plate in a direction of thickness of the sealing unit, deformation of the metal plate by disassembly is further reduced ([0050], Table 1).
It would not have been obvious to one of ordinary skill in the art to modify the protrudent portion of Yamato such that the tip of the protrudent portion is located at a level which is the same as or does not reach the level of the first surface portion of the metal plate in a direction of thickness of the sealing unit, as called for in the claimed invention, as such a configuration was neither disclosed nor recognized by the prior art and therefore the skilled artisan would have been neither motivated nor would have had reasonable expectation of doing so while successfully achieving a configuration such that when an impact is applied to the metal plate, a load is less likely to be applied to a welding part between the valve member and the metal plate, and welding detachment is less likely to occur, as desired by Yamato. 
	In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the tip of the protrudent portion is located at a level which is the same as or does not reach the level of the first surface portion of the metal plate in 
	Claims 3-4 are dependent on Claim 1 and therefore are allowed for the reasons set forth above.
Additional art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Enomoto et al. (US PGPub 2021/0119299, which has a foreign priority date of July 31, 2017) teaches in Figs. 1-2 a cylindrical battery (10) comprising, among additional limitations, a sealing unit (11) comprises a valve member (12) which has an annular protrudent portion (12d) projecting toward the inside of the battery (10), an insulating plate (14) which is fitted within the inner periphery of the protrudent portion (12d) and which has an outer peripheral skirt portion (P2), and a metal plate (13) which is fixed within the inner periphery of the skirt portion (P2) of the insulating plate (14) and which is connected to a central portion of the valve member (12), and (Fig. 2, [0029]-[0032], [0039]).
Enomoto further teaches wherein a tip of the protrudent portion (12a) is located at a level which does not reach the level of a second surface portion of the metal plate (13) in the direction of thickness of the sealing unit (12) (Fig. 2).
However, Enomoto does not disclose wherein the tip of the protrudent portion is located at a level which is the same as or does not reach the level of the first surface portion of the metal plate in a direction of thickness of the sealing unit.
Bae (US PGPub 2020/0083494, which has a foreign priority date of November 22, 2016) teaches in Fig. 3 a cylindrical battery (100) comprising, among additional limitations, a sealing 
However, Bae does not disclose wherein the valve member comprises an annular protrudent portion and consequently Base does not disclose wherein the tip of the protrudent portion is located at a level which is the same as or does not reach the level of the first surface portion of the metal plate in a direction of thickness of the sealing unit.
Enomoto et al. (US PGPub 2021/0119286, which has a foreign priority date of July 31, 2017) teaches in Fig. 1 a cylindrical battery (10) comprising an electrode group (18) and a sealing unit (11), wherein the sealing unit (11) comprises a valve member (12) and a metal plate (13) which is connected to a central portion of the valve member (12) ([0028], [0055]-[0056]), wherein a positive electrode lead (15a) drawn from a positive electrode plate (15) of the electrode group (18) is connected to the metal plate (13) such that the valve member (12) functions as an external terminal of the positive electrode ([0057]) and consequently is exposed to the outside of the battery (10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 24, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 24, 2021